Title: To George Washington from William Gordon, 8 March 1784
From: Gordon, William
To: Washington, George

 

My dear Sir
Jamaica Plain [Mass.] March the 8th 1784

It afforded me peculiar pleasure to learn, how your Excellency had secured your public character by your manner of retiring to the private walk of domestick happiness, after having been, in the hands of the Supreme Governor, a glorious instrument of establishing the rights of the American States. Your name will be mentioned with honor by all historians, whether Whigs or Tories: but my prayer is, that it may be found written in the Lamb’s book of life.
I am pursuing my plan with as much speed as the times will admit. Next monday I go for Newport, to inspect the papers of Genl Greene, who wishes me to do it ere he sets off for the southward, that he may explain to me certain anecdotes. When the roads are settled I shall push for Annapolis. I have not heard whether any resolution has been yet taken with regard to my petition. There is nothing like being present to solicit: but long absence from my people when at Princeton, the approaching winter, & the removal of Congress would not admit of my tarrying then to complete my business. I was therefore necessitated to conclude upon returning the morning of Nov. 3d, & reachd home with Mrs Gordon on the 20th after an agreeable journey, two or three days excepted.
Intend myself the honor of visiting You at Mount Vernon after leaving Annapolis. Can I get out early enough in April shall hope for the pleasure of seeing You at Philadelphia the beginning of May. Whether present or absent while in life, You will have my sincerest wishes for your peace & comfort, & that when leaving this world becomes desireable You may set without a cloud to shine with answerable lustre in the world of Spirits. Pray my regards to Dr Craig. Mrs Gordon joins in best respects to Self & Lady. I remain with the greatest truth your Excellency’s affectionate Friend & very humble Servant

William Gordon


The last Saturday our Friend Col. Quincy of Braintree was buried.

